DETAILED ACTION
The following is responsive to Applicant’s Response on April 29, 2021 and telephonic communications with Applicant’s Representative conducted on May 11, 2021.  With respect to Applicant’s Response, claim 21 is amended.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 4, 5, 7, and 8.  Accordingly, claims 1, 4, 5, 7, 8, 10, and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bock on May 11, 2021.

In the Claims:

1. (Currently Amended) A computer-implemented method for automatically inserting a call intelligence content into a customer relationship management (CRM) system, the computer-implemented method comprising: 
accessing, via a processor, a new call detail record associated with a time span from when a phone call between a first user and a second user is initiated and the 
identifying, via the processor, a database record associated with the new call detail record, wherein the database record is associated with at least one of the first user or the second user, wherein the database record is stored in a second database within the CRM system at the user site, wherein the phone system is separate and distinct from the CRM system; 
forming, by the processor, a copy of a portion of the new call detail record from the first database; 
determining, via the processor, a most likely subject matter content associated with the copy of the portion of the new call detail record based on a series of queries to a third database and a fourth database, wherein each of the third database and the fourth database is within a data center system that is separate and distinct from the user site, wherein the series of queries include (i) a first query to the third database for information relating to a phone number associated with the phone call, a duration of the phone call, and an identification of the at least one of the first user or the second user, (ii) a second query to the fourth database for an established relationship between the first user and the second user based on the database record, and (iii) a third query to the fourth database for a most recent subject matter content associated with the established relationship, wherein the third database is associated with the first database, wherein the fourth database is associated with the second database; 

inserting, via the processor, the call intelligence record from the fourth database into the second database in association with the new call detail record in the first database, in direct response to generating the call intelligence record within the fourth database.

4. (Currently Amended) The method of claim 1, wherein identifying the database record associated with the at least one of the first user or the second user comprises determining an identity of the at least one of the first user or the second user that is associated with a caller ID in the new call detail record.

5. (Currently Amended) The method of claim 1, wherein identifying the database record associated with the at least one of the first user or the second user comprises determining a callee agent associated with the new call detail record.

7. (Currently Amended) The method of claim 1, wherein determining the most likely subject matter content comprises determining at least one of a most recent subject matter content associated with the database record associated with the at least one of the first user and the second user, an open subject matter associated with the database record associated with the at least one of the first user and the second user, or an the at least one of the first user and the second user.

8. (Currently Amended) The method of claim 1, wherein determining the most likely subject matter content comprises determining other individuals identifications or subject matter content associated with the database record associated with the at least one of the first user and the second user.

REASONS FOR ALLOWANCE
Claims 1, 4, 5, 7, 8, 10, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claim 21 are sufficient to overcome the previous rejection of claim 21 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the data center system and user site system include additional elements that, when considered in combination, amount to an unconventional arrangement of additional elements under Step 2B.  As a result, the previous rejection of claim 21 under 35 U.S.C. 101 is withdrawn.
With respect to the previous rejection of claims 1, 4, 5, 7, 8, and 10 under 35 U.S.C. 112(a), Applicant’s remarks, as presented on pages 6–7 of Applicant’s Response, are persuasive.  As a result, the previous rejection of claims 1, 4, 5, 7, 8, and 10 under 35 U.S.C. 112(a) is withdrawn.
Applicant’s Terminal Disclaimer, as filed and approved on May 11, 2021, is sufficient to overcome the previous rejections on the grounds of non-statutory double 
As noted on page 3 of the Non-Final Office Action mailed January 29, 2021, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, fails to disclose: either “determining … a most likely subject matter content … based on a series of queries … wherein the series of queries include (i) a first query to the third database for information relating to a phone number associated with the phone call, a duration of the phone call, and an identification of the at least one of the first user or the second user, (ii) a second query to the fourth database for an established relationship between the first user and the second user based on the database record, and (iii) a third query to the fourth database for a most recent subject matter content associated with the established relationship,” as recited in claim 1 or “(i) querying the second database via the communication interface to determine that the caller identifier from the copy in the third database is present in the second database, (ii) identifying a relationship between the caller identifier and the callee identifier in the fourth database based on the caller identifier from the copy in the third database being present in the second database, (iii) selecting a most current or likely subject matter content that is associated with the relationship in the fourth database,” as recited in claim 21.
Accordingly, claims 1, 4, 5, 7, 8, 10, and 21 are allowable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623